Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on 05/04/2021.
Claims 1-14 are pending in the instant application.
Claims 1-13 are amended.
Claim 14 is newly added.

Response to Arguments
Applicant's remarks filed 05/04/2021, page 8, regarding the objection of the Abstract have been fully considered, but they are not persuasive. The Examiner respectfully disagrees with the Applicant’s assertion that the Abstract is in a proper format. The Applicant’s Abstract contains the phrase, “[d]isclosed are […],” that can be implied. MPEP § 608.01(c). states that the Abstract, “[…] should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.” Correction is required.

Applicant's remarks filed 05/04/2021, page 8, regarding the interpretation of claim 13 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph have been fully 

Applicant's remarks filed 02/17/2021, page 8-10, regarding the rejection of amended claim 1, and similarly claims 7 & 13 under 35 U.S.C. § 102 have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Zhao et al. (US 2017/0094314 A1) (hereinafter Zhao) in view of Joshi et al. (US 2013/0051475 A1) (hereinafter Joshi), and further in view of Song et al. (US 2013/0058401 A1) (hereinafter Song) as outlined below.
In response to Applicant’s remark that Examiner’s recited references do not teach, suggest, nor disclose Applicant's newly-recited limitations, the Examiner directs Applicant’s attention to the rejection of the independent claim 1, and similarly claims 7 & 13 below, where Applicant’s newly recited claim limitations are addressed by Zhao, Joshi, and Song and are rejected for the reasons as outlined below. 

Applicant's remarks filed 05/04/2021, page 8-10, regarding the rejection of claims 5 & 11 under 35 U.S.C. § 102(a)(1) and claims 2-6 & 8-12 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 


Specification
The abstract of the disclosure is objected to because the language, “Disclosed are […],” in the abstract is requiring the reader to go into the specification for further detail. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 & 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2017/0094314 A1) (hereinafter Zhao) in view of Joshi et al. (US 2013/0051475 A1) (hereinafter Joshi), and further in view of Song et al. (US 2013/0058401 A1) (hereinafter Song).

Regarding claim 1, Zhao discloses a method for encoding an image [Paragraph [0002], video coding], the method comprising: 
generating coefficients by performing transform on a current block [Paragraph [0077], DCT transforming pixel data to coefficients in transform domain];
splitting the current block into subblocks based on the current block being a non-square block [Paragraph [0187]-[0195], eighth technique, 4x4 NSST applied to 4x4 sub-blocks within MxN blocks, where M>=4,N>=4, and M != N, being non-square]; 
[Paragraph [0187]-[0198], eighth technique, Video encoder applies secondary transform, wherein the first K transform coefficients in a coefficient scanning order may be organized into a single vector, and then encoded]; and
wherein a number of coefficients of the subblock is determined based on a width and a height of the current block [Paragraph [0143]-[0145] & [0187]-[0194], eighth technique, Number of coefficients is determined by MxN coefficients of an MxN-sized current block, wherein M is width, N is height, and splitting of MxN block into NxN sub-blocks results in NxN coefficients in sub-blocks].
However, the eighth technique of Zhao does not explicitly disclose entropy encoding the coefficients based on a first scan order and a second scan order, wherein the second scan order represents a scan order among the subblocks.
Joshi teaches entropy encoding the coefficients based on a first scan order and a second scan order, wherein the second scan order represents a scan order among the subblocks [Paragraph [0167]-[0172], Figs. 9A-9B, Scanning transform coefficients of a plurality of sub-blocks in a coefficient scan order, as first scan order, as well as scanning the plurality of sub-blocks in a sub-block scan order, being second scan order].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to incorporate and implement the first and second scan orders of Joshi as above, to include coefficient scan order describing the order in which transform coefficients are  (Joshi, Paragraph [0007]).
However, Zhao and Joshi do not explicitly disclose splitting the current block into subblocks based on the current block being a non-square block, wherein the subblocks include a non-square subblock. 
Song teaches of splitting the current block into subblocks based on the current block being a non-square block, wherein the subblocks include a non-square subblock [Paragraph [0055], the block, as current block, may be an M×N rectangular block, and divided into subblocks that may be a P×Q block (P and Q may be different from each other) having a vertical/horizontal size of 2n within the range of a size of a block (or macroblock)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to incorporate and implement the non-square subblock splitting of Song as above, to optimize predicted pixel values by dividing blocks into smaller blocks prior to prediction (Song, Paragraph [0055]).

Regarding claim 5, Zhao, Joshi, and Song disclose the method for encoding an image of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Joshi teaches wherein a step of splitting the current block into subblocks includes hierarchically splitting the current block and splitting the [Paragraph [0082]-[0085] & [0167]-[0172], Figs. 9A-9B blocks or coding units included in scanning order are split into sub-CUs in quadtree data structure, as hierarchical splitting, into nodes as lower depth].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to incorporate and implement the first and second scan orders of Joshi as above, to include coefficient scan order describing the order in which transform coefficients are scanned and coded within sub-blocks of a block of residual data and describing the order in which the sub-blocks themselves are scanned and coded (Joshi, Paragraph [0007]).

Regarding claim 6, Zhao, Joshi, and Song disclose the method for encoding an image of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhao discloses wherein the subblocks have a specific number of coefficients, and wherein the specific number is determined based on a ratio of a width and a height of the transform block [Paragraph [0143]-[0145] & [0187]-[0194], eighth technique, Number of coefficients is determined by MxN (ratio) coefficients of an MxN-sized current block, wherein M is width, N is height, and splitting of MxN (ratio) block into NxN sub-blocks results in NxN specific number of coefficients in sub-blocks].

Regarding claim 7, claim 7 is drawn to a decoding method having limitations similar to the encoding method of using the same as claimed in claim 1 treated in the above rejection. Therefore, method claim 7 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used above.
Furthermore, Zhao discloses of a decoding method [Abstract, techniques for a decoder].

Regarding claims (11-12), claims (11-12) are drawn to a decoding method having limitations similar to the encoding method of using the same as claimed in claims (5-6) treated in the above rejection. Therefore, method claims (11-12) corresponds to method claims (5-6) and are rejected for the same reasons of obviousness as used above.

Regarding claim 13, device claim 13 is drawn to the apparatus using/performing the same method as claimed in claim 7. Therefore device claim 13 corresponds to method claim 7, and is rejected for the same reasons of obviousness as used above.
Furthermore, Zhao discloses a processor [Paragraphs [0013] & [0057], One or more processors executing instructions].

Regarding claim 14, non-transitory computer-readable medium claim 14 corresponds to the same method as claimed in claim 7, and therefore is also rejected for the same reasons of obviousness as listed above.
 [Paragraphs [0049]-[0050], [0211] & [0229]-[0230], computer-readable medium storing video blocks, as bitstream, and program codes].

Claims 2-3 & 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2017/0094314 A1) (hereinafter Zhao) in view of Joshi et al. (US 2013/0051475 A1) (hereinafter Joshi), and further in view of Sole Rojals et al. (US 2013/0064294 A1) (hereinafter Sole).

Regarding claim 2, Zhao, Joshi, and Song disclose the method for encoding an image of claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither Zhao, Joshi, nor Song disclose the particulars of claim 2.
Sole teaches wherein the first scan order is determined based on steps comprising:
determining a distance value of coefficients within the non-square subblock based on a position of a left upper coefficient of the non-square subblock and allocating a scan index to coefficients having the same distance value according to a predetermined order while sequentially increasing the distance value [Paragraphs [0138]-[0156], Figs. 5-9, Scanning order starts from top-left corner DC position of non-square block, and determines/increments PosY and PosX as distance value of coefficients, and determines context index based on CtxInc = 4*PosY+PosX, as scan index].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to incorporate and implement the scanning order context for coding of a significant coefficient flag of Sole as above, coding one or more of x- and y-coordinates that indicate a position of a last non-zero coefficient within the block according to a scanning order associated with the block, wherein coding each of the one or more of the x- and y-coordinates includes determining one or more contexts used to code the respective coordinate based at least in part on one of the width and the height of the block that corresponds to the coordinate. In this manner, there may be a relative bit savings for a coded bitstream including the coded coefficients and related syntax information and a relative reduction in complexity for a system (Sole, Paragraphs [0006]-[0009]).

Regarding claim 3, Zhao, Joshi, Song, and Sole disclose the method for encoding an image of claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, Sole teaches wherein a step of determining the distance value of coefficients within the non-square subblock comprises: determining a horizontal increment representing an increase amount of a coordinate value in a horizontal direction of each coefficient and a vertical increment representing an increase amount of the coordinate value in a vertical direction based on a ratio of a width and a height of [Paragraphs [0138]-[0156], Figs. 5-9, Incrementing of PosY and PosX of coefficients as increasing coordinate value in horizontal and vertical directions, all based on non-square sub-block having a ratio of a width and height, and determines context index, as distance value, on CtxInc = 4*PosY+PosX, which is summing PosY and PosX].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to incorporate and implement the scanning order context for coding of a significant coefficient flag of Sole as above, coding one or more of x- and y-coordinates that indicate a position of a last non-zero coefficient within the block according to a scanning order associated with the block, wherein coding each of the one or more of the x- and y-coordinates includes determining one or more contexts used to code the respective coordinate based at least in part on one of the width and the height of the block that corresponds to the coordinate. In this manner, there may be a relative bit savings for a coded bitstream including the coded coefficients and related syntax information and a relative reduction in complexity for a system (Sole, Paragraphs [0006]-[0009]).

Regarding claim 8, claim 8 is drawn to a decoding method having limitations similar to the encoding method of using the same as claimed in claim 2 treated in the 

Regarding claim 9, claim 9 is drawn to a decoding method having limitations similar to the encoding method of using the same as claimed in claim 3 treated in the above rejection. Therefore, method claim 9 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used above.

Allowable Subject Matter
Claims 4 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:      
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. The various claimed limitations mentioned including the interrelationships and all of the limitations of the base claim and the elements with respect to wherein based on the width of the non-square subblock being larger than the height, the horizontal increment is determined as 1 and the vertical increment is determined as 2, and wherein, based on the height of the non-square subblock being larger than the width, the horizontal increment is determined as 2 and the vertical increment is determined as 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL CHANG/             Examiner, Art Unit 2487